Citation Nr: 0810762	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-00 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) prior to January 
11, 2007.  

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD as of January 11, 2007.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  His decorations include the Purple Heart Medal, 
Vietnam Service Medal, and the Combat Infantryman Badge.   

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Hartford, Connecticut, 
Department of Veterans Affairs (VA) Regional Office (RO).

This issue was remanded by the Board in October 2006 for 
additional development.  Substantial compliance having been 
completed the case has been returned to the Board.  

In July 2005, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  In March 2006, 
the veteran, sitting at the Hartford RO, testified during a 
hearing, via video conference, conducted with the undersigned 
sitting at the Board's main office in Washington, D.C.  
Copies of these hearing transcripts are in the claims file. 


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Throughout the appeal period, PTSD has been primarily 
manifested by depressive symptoms, intrusive thoughts, 
avoidance behaviors, anger, night sweats, flashbacks, and 
some memory problems.  Occupational and social impairment 
with reduced reliability and productivity is not shown.  


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the veteran, 
the criteria for an initial evaluation of 30 percent, but no 
more, for PTSD prior to January 11, 2007, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.130, Diagnostic Code (DC) 9411 (2007).     

2.  The criteria for an initial evaluation in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, DC 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
Vet Center records, private treatment records, hearing 
transcripts, service personnel records and service treatment 
records.  There is no indication that any other treatment 
records exist that should be requested, or that any pertinent 
evidence has not been received.  VA examinations were 
provided in connection with these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that he warrants disability ratings in 
excess of those assigned for PTSD throughout the appeal 
period.  At his personal hearings he testified that his PTSD 
symptoms included depression, flashbacks, nightmares, night 
sweats, memory problems, sleep disturbances, exaggerated 
startle response, and avoidance behavior.  He also testified 
that he does not have any neurological effects (such as 
memory impairment) from a past stroke.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of initial ratings following the 
initial award of service connection for PTSD, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Accordingly, separate ratings may 
be assigned (at the time of the initial rating) for separate 
periods of time based on the facts found.  Id.  This practice 
is known as "staged" ratings.  The Board acknowledges that 
in cases where entitlement to compensation has already been 
established a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The veteran's service-connected PTSD is evaluated under DC 
9411.  The regulations establish a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
and evaluations are as follows, in relevant parts:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events) - 30 percent.

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication - 10 percent.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  
38 C.F.R. § 4.126(a) (2007).  The rating agency shall assign 
an evaluation based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the task before VA is to 
assign disability ratings based on the current 
symptomatology.  The Board wishes to take this opportunity to 
point out that a review of the veteran's personnel record 
shows that he has certainly sacrificed much for this country.  
This is reflected through his numerous military awards, 
including the Purple Heart Medal, Combat Infantryman Badge, 
Vietnam Service Medal, and Army Commendation Medal.  The 
Board wishes to emphasize that any disability ratings 
assigned to the veteran should not in any way be construed to 
diminish his faithful and meritorious combat service.  

After a careful review of the evidence, the Board finds that 
with reasonable doubt resolved in the veteran's favor, a 
30 percent disability evaluation, but no more, is warranted 
for PTSD prior to January 11, 2007.  The preponderance of the 
evidence is against a finding that the veteran warrants an 
initial evaluation in excess of 30 percent for PTSD at any 
time throughout the appeal period.  

The veteran was afforded a VA psychiatric examination in 
October 2004.  At that examination it was noted that the 
veteran had been evaluated by the examiner for intake into 
the mental health clinic at that VA facility in June 2004 and 
at that time he had reported having flashbacks, depressive 
symptoms, chronic tension and low stress tolerance.  More 
recent medical records documented symptoms of depression and 
anxiety, with no significant psychotic symptoms.  The 
veteran's other symptoms included anger and memory problems.  
On examination in October 2004 the veteran had great 
difficulty in providing specific information about the 
frequency and intensity of reexperiencing symptoms.  He 
denied combat-related nightmares.  He described some arousal 
symptoms, including mild to moderate hypervigilance, 
irritability, night sweats, and a history of exaggerated 
startle.  He reported avoiding reminders of Vietnam.  He 
reported having a history of depressive symptoms including 
decreased enjoyment, decreased future orientation, fatigue, 
decreased motivation, as well as passive suicidal thoughts.  

On the veteran's mental status examination it was reported 
that his affect was euthymic, with humor and little apparent 
distress.  He was pleasant and cooperative; although his mood 
was somewhat depressed.  His thought process was logical and 
organized with no evidence of thought disorder.  There was a 
history of some paranoid ideation and auditory 
hallucinations, but those did not appear significant at the 
time of the examination.  His insight and judgment were good.  
He reported passive suicidal ideation but without active 
ideation, plan, or intent.  The examiner noted that the 
veteran presented with what appeared to be relatively mild 
and delimited symptoms of PTSD.  His presentation was 
complicated by what appeared to be residuals of a stroke that 
has caused or exacerbated depressive symptomatology.  There 
appeared to be mild impairment in social and vocational 
function.  The diagnoses given were PTSD, mild; and 
depressive disorder not otherwise specified.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
65; with the highest score in the past year being 65 as well 
(a score of 60 was assigned in June 2004).  The GAF score is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 46-47 (4th ed. 1994).  The various GAF 
scores assigned to the veteran will be further discussed 
below.  

Vet Center records from July 2004 through September 2007 show 
that the veteran, at times, suffered from symptoms such as 
intrusive thoughts, depression, anxiety, reexperiencing, 
avoidance, hyperarousal, stress and anger management issues, 
isolation, and poor self esteem.  Most of the reports of 
symptoms are simply check marks on forms with pre-printed 
symptoms that appear to be used during group therapy.  The 
severity of these symptoms is not clear nor is the impact 
upon the veteran's daily life.  These records do not show an 
increase in the severity of his symptoms; in fact, most of 
the entries indicate that, in relation to any change in 
psychological symptoms, they were "less severe."    

A VA mental health note from May 2004 states that at that 
time the veteran was alert and oriented times three, 
cooperative, with adequate eye contact.  He had some 
psychomotor retardation.  His speech was slow and soft.  His 
mood was depressed with constricted affect.  His thought 
process was goal directed; and he denied suicidal and 
homicidal ideation, delusions, obsessions, compulsions, and 
psychotic thoughts.  He had adequate impulse control, 
frustration, tolerance, and judgment.

A VA mental health note from September 2004 states that the 
veteran reported signs and symptoms of depression along with 
some anxiety and worries.  No psychotic symptoms were 
reported, except occasionally seeing things moving.  No 
paranoia or auditory hallucinations.  He reportedly feels 
angry inside.  He also noticed memory problems since his 
stroke and found that annoying.  He denied past and present 
suicidal and homicidal ideas, intents, and plans.

The veteran was afforded another VA examination in January 
2007.  At that examination the veteran stated that nothing 
had changed since his last examination and that "[i]t's 
always been bad."  He did describe some aggravation of his 
symptoms since his last examination in the form of increased 
flashbacks (although he couldn't specify the frequency) and 
increased anger.  Other reported symptoms were sleep 
disturbance, vigilance, social isolation, and being 
emotionally numb and estranged from others.  The veteran 
continued to describe depressive symptoms such as no 
motivation or energy and trouble concentrating.  

On the veteran's mental status examination it was reported 
that his affect was full range, although he was irritated and 
frustrated.  His thought process was logical with no evidence 
of thought disorder.  Thought process problems noted at the 
last examination were no longer present.  The veteran did 
report homicidal thoughts towards an individual who 
confronted him some time ago on a veteran center fishing 
trip.  The veteran did not know the person and had no actual 
plan or intent to harm the person.  He described passive 
suicidal thoughts without any active ideation, intent, or 
plan.  His insight and judgment were reportedly fair.  In 
summary, the examiner noted that the veteran's symptoms have 
caused substantial impairment in social function, and would 
restrict vocational opportunities at this time.  The 
diagnoses given were PTSD and depressive disorder not 
otherwise specified.  The veteran's current GAF score and his 
highest GAF score in the last year were reported as 55.  

At the veteran's October 2004 VA examination, March 2006 
hearing before the undersigned, January 2007 VA psychiatric 
examination, and during treatment, the veteran has continued 
to report depressive symptoms and the Board considers these 
symptoms to be associated with his PTSD.  

The examples given in the rating schedule as indicative of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) are depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130, DCs 9411, 
9440.  As reflected in the competent medical evidence of 
record, the veteran has reported continuing depressed mood, 
sleep impairment, mild memory loss, and some anxiety and 
paranoia.  With reasonable doubt resolved in favor of the 
veteran, the Board finds that the competent medical evidence 
of record shows that the veteran's symptoms prior to January 
11, 2007 show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  
Accordingly, the veteran is entitled to an initial evaluation 
of 30 percent, but no more, for PTSD prior to January 11, 
2007.

The competent medical evidence of record supports a finding 
that the veteran does not warrant an initial evaluation in 
excess of 30 percent at any time throughout the appeal 
period.  The question before the Board is whether the 
veteran's overall disability picture more nearly approximates 
the criteria for a 50 percent disability rating or a 
30 percent disability rating.  Essentially, the Board must 
decide if the evidence of record shows that PTSD is 
productive of occupational and social impairment with reduced 
reliability and productivity (50 percent criteria), or of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (30 percent criteria).    

The October 2004 VA examiner described mild impairment in 
social and vocational function, and the January 2007 VA 
examiner described substantial impairment in social function, 
and restriction of vocational opportunities.  GAF scores of 
65 and 55 were assigned, respectively.  Although the GAF 
score does not fit neatly into the rating criteria, it is 
evidence, which the Court has noted the importance of in 
evaluating mental disorders.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See 38 C.F.R. § 4.130 (incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes).

The GAF scores assigned to the veteran show mild to moderate 
symptoms or mild to moderate difficulty in social, 
occupational, or school functioning.  These GAF scores are 
not in significant contradiction with a finding that the 
veteran's overall disability picture more closely resembles 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks than it does occupational and 
social impairment with reduced reliability and productivity.  

Turning to the specific symptoms described in the competent 
medical evidence of record, the examples given in the rating 
schedule as indicative of occupational and social impairment 
with reduced reliability and productivity are flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, DCs 9411, 9440.

The competent medical evidence of record shows that 
throughout the appeal period PTSD has been primarily 
manifested by depressive symptoms, intrusive thoughts, 
avoidance behaviors, anger, night sweats, flashbacks, and 
some memory problems.

A May 2004 VA mental health note shows that the veteran's 
affect was constricted at that time.  At his VA examination 4 
months later his affect was reported as euthymic, and a month 
before that as calm.  The Board finds that the veteran's 
disability is not manifested by a flattened affect.  While in 
May 2004 the veteran's speech was reported as slow and soft, 
there is no indication that he has circumstantial, 
circumlocutory, or stereotyped speech.  The veteran has 
appeared for two separate hearings, one of which was before 
the undersigned, and he presented himself and his case 
adequately.  At the veteran's hearing in March 2006 he did 
report fainting while in a crowd on one occasion; however, 
panic attacks more often than once a week are certainly not 
shown.  

There is also no indication that the veteran has any 
difficulty in understanding complex commands or impaired 
abstract thinking.  In fact, a rehabilitation report from 
September 2001 reports that he tested in the 100th percentile 
regarding complex ideational material and the 90th percentile 
regarding commands.  Subsequent significant decrease in this 
type of functioning is not shown.  While the veteran reports 
some problems with short-term memory, the degree of short-and 
long-term memory impairment contemplated in the 50 percent 
evaluation is not shown.  The example of this type of 
impairment given in DC 9411, 9440 is "retention of only 
highly learned material, forgetting to complete tasks."  The 
veteran reports that he takes notes so that he remembers 
things; this does not show impairment to such a degree.  The 
veteran's judgment has been reported as fair.

As noted above, the veteran has reported problems with 
depression and other disturbances of motivation and mood.  
These problems undoubtedly cause some disability and have an 
affect on his ability to establish and maintain effective 
work and social relationships.  The Board notes that the 
veteran was working part-time for awhile during the course of 
the appeal.  At his October 2004 VA examination his affect 
was described as euthymic and he was noted to be with little 
apparent distress.  Vet Center records indicate that the 
veteran appears to get along with others in that group.  The 
Board is well aware that not all of the example symptoms must 
be shown for a higher rating; however, in this case, the 
Board believes the symptoms the veteran does exhibit 
(including those not listed as examples in 38 C.F.R. § 4.130) 
do not rise to the level of disability contemplated in the 
next higher level.  These symptoms certainly may cause an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but they 
do not appear to rise to such a level as to cause 
occupational impairment with reduced reliability and 
productivity.  The various GAF scores assigned to the veteran 
do not significantly conflict with such a finding.  

Accordingly, for all the reasons above, the Board finds that 
the veteran's disability picture more nearly approximates the 
criteria required for the 30 percent rating for PTSD 
(occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal)) than the criteria required for the 
50 percent rating for PTSD (occupational and social 
impairment with reduced reliability and productivity).   See 
38 C.F.R. § 4.130, DCs 9411, 9440.  As such, the Board finds 
that the veteran is not entitled to an evaluation in excess 
of 30 percent for PTSD.  See 38 C.F.R. § 4.7.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 30 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial evaluation in 
excess of 30 percent for PTSD, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  The Board finds no 
basis upon which to predicate assignment of "staged" 
ratings.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 30 percent evaluation for PTSD are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disability is not so exceptional nor 
unusual such as to preclude the use of the regular rating 
criteria. 


ORDER

An initial evaluation of 30 percent, but no more, for PTSD 
prior to January 11, 2007 is allowed; to this extent the 
appeal is granted subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


